Title: From George Washington to William Dandridge, 20 May 1762
From: Washington, George
To: Dandridge, William

 

Dear Sir,
Mount Vernon 20th May 1762

Soon after the Appraisment of the Decd Colo. Custis’s Estate it seemed to be a matter of doubt whether Davy (a boy) who was appraised among his Negroes belonged to him, or Mr Dandridge your Father. Your Bro: then having, as I have understood, the Administration of his Affairs, conceived him to be the property of the latter and offered the boy to Mrs Washington at the Appraisment price, which She agreed to, and I thought the thing had been concluded upon, but as it appeared to be a matter liable to dispute I intended to take the Courts direction’s upon it (allowing John Custis in case they thought he ought to be given, for the loss he woud sustain by it) untill mentioning the Affair again to your Bro:, he told me that he now had nothing to do in it, and that I must speak to you about it—I was a little surprizd at this, yet nevertheless intended to do so when I was down last, but delaying it from time to time at length forgot it altogether. I therefore take this method of knowing if it is agreeable to you for me to take the boy at the Appraisd price, provided the Court shall adjudge the Right to him to lye in your Father. Mr Bassett & yr Brother were consenting when I talked to them, and as Mrs Washington relinquished her right to a Childs part of the whole Estate, and seems desirous of making a Gardner of this boy, I imagine you will not be against it; however, please to let me know yr Sentiments upon the occasion as that is to determine my Application to the Court or not.
Please to offer my Complimts to Mrs Dandridge & your little Sister’s—at all times I shall be glad to see you at this place, & am Dr Sir Yr Most Obedt Servt

Go: Washington

